IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


CLIPPER PIPE & SERVICE, INC.      : No. 161 EM 2014
                                  :
                                  :
           v.                     :
                                  :
                                  :
THE OHIO CASUALTY INSURANCE       :
CO.; CONTRACTING SYSTEMS, INC. II :
                                  :
                                  :
PETITION OF: UNITED STATES        :
COURT OF APPEALS FOR THE THIRD :
CIRCUIT                           :


                                       ORDER


PER CURIAM
      AND NOW, this 10th day of December, 2014, the Petition for Certification of

Question of Law submitted by the United States Court of Appeals for the Third Circuit is

GRANTED. This Court shall consider the following issue:


      Under Pennsylvania law, does the Contractor and Subcontractor Payment
      Act (CASPA), 73 P.S. §§501-516, apply to a project where the owner is a
      governmental entity, such as the federal government in this case?



      The Prothonotary is DIRECTED to establish a briefing schedule and list this

matter for oral argument.